Case 1:20-cv-00484-JGK-DCF Document 82 Filed 10/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

JANE DOE
Plaintiff, 20 ev 484 (JGR)

- against - ORDER

 

DARREN K. INDYKE, ET AL.

Defendants,

 

. JOHN G. KOELTL, District Judge:

The motion to dismiss is withdrawn without prejudice to
renewal at such time that the stay in the case is lifted. The
Clerk is directed to close Docket Nos. 36 & 38.

SO ORDERED.

 

Dated: New York, New York he
October 27, 2020 4 t

KM John G. Koeltl
United States District Judge

 
